Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1,5,9 and 16  are rejected under 35 U.S.C. 103 as being unpatentable over  Naitou et al. (Pat# 7,271,605) in view of Zambaux (Pat# 10,342,883).
As to claim 1, Naitou et al disclose  a semiconductor burn-in oven as shown in Fig.1 and Fig.3  having a housing  including a burn-in chamber (10) and an opening to the burn-in chamber surrounded by a front face; a heating device (30) configured to heat the burn-in chamber; testing circuitry (21,22,23)  as shown in figure 3  configured to power semiconductor devices (24) received within the burn-in chamber (10); a door (not shown) having open position, in which the burn-in chamber is accessible through the opening, and a closed position, in which the door covers the opening. It is noted that Naitou et al do not disclose  a sealing mechanism configured to form a seal around the opening between an interior side of the door and the front face of the housing when the door is in the closed position, the sealing mechanism comprising at least one sealing member having a recessed position, in which a gap extends between the front face of the housing and the interior side of the door, and a sealing position, in which that at least one sealing member closes the gap and forms the seal.
Zambaux  disclose a seal (22) for sealing the front surface of the housing (4761) with a door (3).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide a seal between the housing and the door  as taught by Zambaux to a gap between the door and the housing of Naitou et al for the purpose of sealing the opening he opening between an interior side of the door and the front face of the housing when the door is in the closed position, the sealing mechanism comprising at least one sealing member having a recessed position, in which a gap extends between the front face of the housing and the interior side of the door, and a sealing position, in which that at least one sealing member closes the gap and forms the seal in order to keep the constant heat inside the chamber during the test.
As to claim 5, the device of Naitou et al.  in view of Zambaux as mentioned in claim 1 having a seal attached to the housing and the burn in oven. However,  Naitou et al.  in view of Zambaux does not mention about  a thermal break between the chamber  and the sealing mechanism . However, It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to recognize that there is a thermal insulation between the chamber/housing  and the sealing mechanism.
As to claim 9, the device of the device of Naitou et al.  in view of Zambaux as mentioned in claim 1, Zambaux discloses a swingable  door (3). It is well-known that the door has a hinge connecting the door to the housing, wherein the door is configured to swing on the hinge between the open and closed positions.
As to claim 16, the apparatus as recited in claim 1 performs the method steps of claim 16.
3.	Claim 8 is  rejected under 35 U.S.C. 103 as being unpatentable over Naitou et al.  in view of Zambaux as applied to claim 1 above, and further in view of Yoo et al  (KR-20210106710-A) 
As to claim 8, Naitou et al.  in view of Zambaux as mentioned in claim 1 but does not teach a motorized carriage configured to drive the door along an axis that extends along the front face of the housing between the open and closed positions.  
Yoo et al disclose a burn-in test device having a slide door (200) controlled by left and right movement driving means (230).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide a motorized carriage as taught by Yoo to the device of Naitou et al.  in view of Zambaux for the purpose of driving the door along an axis that extends along the front surface of the housing between open and closed position. This is an alternative way to open and close the door of the burn-in oven.
4.	Claims 2-4, 6-7 and 17-20  are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The prior art does not disclose wherein: the sealing mechanism includes a compressed air supply; the sealing mechanism is configured to direct a flow of compressed air from the compressed air supply into an interior chamber of each sealing member to inflate each sealing member and transition each sealing member from the recessed position to the sealing position; and the sealing mechanism is configured to direct a flow of air out of the interior chamber of each sealing member to transition each sealing member from the sealing position to the recessed position as recited in claim 2. Claims 3-4 depend from objected claim 2, they are also objected.
	The prior art does not disclose the burn-in oven includes a plurality of brackets attached to the housing that support the at least one sealing member; and the thermal break comprises a thermal insulator between each bracket and the housing as recited in claim 6. Claim 7 depends from objected claim 6, it is  also objected.
The prior art does not teach the step of transitioning each sealing member from the recessed position to the sealing position comprises directing a flow of air from a compressed air supply into an interior chamber of each sealing member as recited in claim 17. Claims 18-20 depend from objected claim 17, they are also objected.
5.	Claims 10-15 are allowed. The prior art does not disclose a semiconductor burn-in oven having a combination of  a housing including a burn-in chamber and an opening to the burn-in chamber surrounded by a front face; a heating device configured to heat the burn-in chamber; testing circuitry configured to power semiconductor devices received within the burn-in chamber; a door having open position, in which the burn-in chamber is accessible through the opening, and a closed position, in which the door covers the opening; a motorized carriage configured to drive the door along an axis that extends along the front face of the housing between the open and closed positions; and a sealing mechanism configured to form a seal around the opening between an interior side of the door and the front face of the housing when the door is in the closed position, the sealing mechanism comprising: at least one sealing member each having a recessed position, in which a gap extends between the front face of the housing and the interior side of the door, and a sealing position, in which the at least one sealing member closes the gap and forms the seal; and a supply of compressed air, wherein: the sealing mechanism is configured to direct a flow of compressed air from the compressed air supply into an interior chamber of each sealing member to inflate each sealing member and transition each sealing member from the recessed position to the sealing position; and the sealing mechanism is configured to direct a flow of air out of the interior chamber of each sealing member to transition each sealing member from the sealing position to the recessed position as recited in claim 10. Claims 11-15  depend from allowed claim 10, they are also allowed accordingly.
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Hendrickson et al (Pat# 7,959,175) disclose Separate Test Electronics And Blower Modules In An Apparatus For Testing An Integrated Circuit.
Teoh et al (Pat# 7,378,836) disclose Automated Loading/unloading Of Devices For Burn-in Testing.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964. The examiner can normally be reached M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Phan Huy can be reached on  571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VINH P NGUYEN/
Primary Examiner, Art Unit 2858